Citation Nr: 1427468	
Decision Date: 06/17/14    Archive Date: 06/26/14

DOCKET NO.  10-38 638	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hallux valgus.

2.  Entitlement to service connection for bilateral hammertoes.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. S. Willie, Counsel





INTRODUCTION

The Veteran served on active duty from February 1943 to February 1946. 

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island.  The appeal was certified to the Board by the RO in St. Petersburg, Florida.

In August 2012, the Veteran withdrew his request for a Board hearing.  20 C.F.R. § 20.704(e) (2013).  In November 2012, the Board remanded the claims for additional development.

In April 2013, the Board denied entitlement to service connection for bilateral hallux valgus and hammertoes.  The Veteran appealed the decision to the United States Court of Appeals for Veterans Claims (Court).  The Veteran's representative and VA's General Counsel filed a Joint Motion for Remand (JMR) with the Court. In February 2014, the Court issued an Order granting the JMR.  The Board's April 2013 decision was vacated and the matter was remanded to the Board for action consistent with the terms of the JMR.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Pursuant to the JMR and the February 2014 Court order, a remand is warranted to obtain a nexus opinion regarding the etiology of the Veteran's bilateral hallux valgus and hammertoes as detailed below.  Furthermore, the Board notes that the Veteran submitted a private medical opinion in May 2014 to support his claim.  He, however, specifically requested that the newly submitted evidence be remanded to the AOJ for consideration in the first instance.  As the Veteran did not waive AOJ consideration, a remand is also warranted in this regard.  

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain and associate with the record any outstanding records pertaining to the Veteran's feet from both VA and private examiners.  If the RO cannot locate records the appellant has identified and which are not already on record, it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.

2. Thereafter, obtain an addendum opinion from the December 2012 VA examiner, or if unavailable another VA physician examiner, which addresses the etiology of the Veteran's current bunion and hammertoe disability.  The Veteran's claims file, to include any pertinent Virtual VA records, must be reviewed by the examiner.  The examiner should provide an opinion as to whether any current bunion disability is at least as likely as not (i.e. a 50% chance or greater) related to the Veteran's military service and whether any current hammertoe disability is at least as likely as not (i.e. a 50% chance or greater) related to the Veteran's military service.  In doing so, the VA examiner must address the in service diagnosis of pes planus and address whether that condition had any effect on the Veteran's current foot diagnoses.  The examiner should explain the rationale for all opinions given.  If a response cannot be made without additional examination, such examination should be scheduled.  Also please comment on/reconcile any findings made with the other opinions on file concerning in-service footwear and the possible effect on the disability of the feet found.

3. Following completion of the actions delineated above, and after conducting any additional evidentiary development necessary, the AOJ should readjudicate the issues on appeal, considering all the evidence of record to include the May 2014 opinion from L.F.  If the benefit sought by the appellant remains denied, he and any representative must be provided a Supplemental Statement of the Case and an opportunity to respond.  The case should then be returned to the Board, if in otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



